                        Case 4:18-cr-00168-JD Document 5 Filed 07/08/19 Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                PROBATION OFFICE
                                                    1301 Clay Street, Suite 220S
                                                     Oakland, CA 94612-5217
                                                       TEL: (510) 637-3600
                                                       FAX: (415) 581-7420
ANTHONY CASTELLANO                                                                                                    AMY RIZOR
CHIEF U.S. PROBATION OFFICER                                                              ASST. DEPUTY CHIEF U.S. PROBATION OFFICER

JAMES SCHLOETTER                                                                                         CHRIS CARRUBBA-KATZ
DEPUTY CHIEF U.S. PROBATION OFFICER II                                                    ASST. DEPUTY CHIEF U.S. PROBATION OFFICER




                                                         July 8, 2019



         The Honorable James Donato
         United States District Judge



         Re: U.S. v. Sakander Sultan Amin
         Docket No: 0971 4:18CR00168-001 JD
         INTERNATIONAL TRAVEL REQUEST

         Your Honor:

         On April 26, 2012, Mr. Amin was sentenced by The Honorable Morrison C. England, Jr. in the Eastern
         District of California to 84 months imprisonment and 60 months supervised release, for a violation of the
         following: Count 1: Conspiracy to Distribute Over 5,000 Grams of Cocaine, 21 U.S.C. §§ 846 and 841
         (a)(1), a Class A Felony. The following special conditions of supervision were ordered: alcohol treatment;
         drug treatment; provide access to financial information; search; register as a drug offender pursuant to state
         law. Supervision commenced on October 30, 2015. Jurisdiction of this case was transferred to the Northern
         District of California on April 23, 2018.

         A petition requesting judicial notice was filed with the court on February 1, 2019 due to Mr. Amin
         attempting to board a flight to Cabo San Lucas without prior approval from the court or the probation
         officer. The defendant also admitted to traveling outside the country to Cabo San Lucas, Mexico without
         permission in July 2018. Mr. Amin was advised that international travel must be approved by the court at
         the outset of supervision; however, he stated he did not believe this requirement was still in place. The
         defendant was admonished for not seeking prior approval to travel outside the country. Mr. Amin contacted
         the Probation Officer on June 6, 2019 to request travel to Cabo San Lucas, Mexico from July 11, 2019
         through July 15, 2019; however, the undersigned requested financial documentation that had not yet been
         received and was required to verify the source of Mr. Amin’s income. Mr. Amin provided the required
         financial documentation on July 2, 2019 in accordance with the special conditions of supervised release.
         Mr. Amin is currently in compliance with the terms of supervised release. While the undersigned
         recommends that the travel request be approved in this instance, Mr. Amin has been advised that
         international travel would not be supported by the probation officer should he fail to submit requested
         documentation to the probation officer in the future.




                                                                                       NDC-SUPV-FORM-046 06/01/2015
         Case 4:18-cr-00168-JD Document 5 Filed 07/08/19 Page 2 of 2
RE:   Amin, Sakander Sultan                                                          2
      0971 4:18CR00168-001 JD



Respectfully submitted,                Reviewed by:



________________________________       Noel A. Belton
Nico Humphrey                          Supervisory U.S. Probation Officer
U.S. Probation Officer



Travel is:
[ ] Approved
[x] Denied

July 8, 2019
________________________________       ____________________________________
Date                                   The Honorable James Donato
                                       United States District Judge




                                                             NDC-SUPV-FORM-046 06/01/15
